DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/15/2022 have been fully considered are persuasive in part.
Applicant’s Specification amendments and arguments overcome the drawing objections pertaining to reference characters “604A,” “604B,” “and “320.”
Applicant’s arguments pertaining to the Specification Objection and claimed “carrier body” are persuasive.  The Examiner further notes that claimed “carrier body” is understood to be supported by the disclosed “rigid carrier.”
Applicant argues that reference numbers pointing to the features "first upper surface" (of the first distal portion), "second upper surface" (of the second distal portion), "first distal portion" (of the process kit ring adaptor), "second distal portion" (of the process kit ring adaptor), "one or more upper surfaces," "registration feature," "gap," "beam," and "sensor" in the FIGS. are not necessary for understanding by one of ordinary skill in the art of the subject matter to be patented, citing MPEP 608.02, 35 U.S.C. 113, and 37 CFR §1.81(a) to support their understanding that “[t]he applicant for a patent is required to furnish a drawing of the invention where necessary for the understanding of the subject matter sought to be patented...").
The Examiner responds that the cited sections are in reference to Applicant’s application, whereas 37 CFR §1.83(a) “Content of drawing,” is unambiguous in stating “a nonprovisional application must show every feature of the invention specified in the claims.”  Although 37 CFR §1.83(a) does not make specific reference pertaining to the claimed features being identified by reference characters and lead lines, it is the Examiner’s position that it is unclear whether the claimed features are shown if not clearly identified by reference characters and lead lines.  The Drawing Objection with respect to claimed features not being shown is maintained.
Applicant argues that Sugawara does not anticipate the amended limitations of Claim 1.
The Examiner disagrees.  Sugawara discloses a first and second processing chamber (plurality of 4), and that Sugawara’s electrostatic chuck 51 (or process kit ring adaptor) is capable of performing the functional limitation “transfer a used process kit ring from a second processing chamber subsequent to transferring the process kit ring into the first processing chamber.”  The Examiner further notes that the limitations following the term “wherein” are interpreted as being optional but do not require that feature or step, and do not limit the scope of a claim under the broadest reasonable claim interpretation (see MPEP 2103 (C)).  The Examiner maintains that Sugawara discloses all claimed structural features of Claim 1, and that Sugawara’s disclosed invention is capable of performing the claimed functional and intended use limitations.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first upper surface” (of the first distal portion), “second upper surface” (of the second distal portion), “first distal portion” (of the process kit ring adaptor), “second distal portion” (of the process kit ring adaptor), “one or more upper surfaces,” “gap,” “beam,” and “sensor,” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugawara (US 9,799,542).
Sugawara discloses;
Claim 1. A process kit ring adaptor (51) comprising: 
one or more upper surfaces (511, 512, and vertical surface connecting 511 and 512) configured to support a process kit ring (52); and one or more lower surfaces (bottom of 51) configured to interface with an end effector (16), wherein the process kit ring adaptor supporting the process kit ring is configured to be transported on the end effector within a processing system (13 and plurality of 4) to a first processing chamber (4), and wherein the process kit ring adaptor is capable of transferring a used process kit ring from a second processing chamber (different 4) subsequent to transferring the process kit ring into the first processing chamber (Col. 5-8 and Fig. 1, 4, and 9).  
Claim 2. The process kit ring adaptor of claim 1, wherein the one or more upper surfaces comprise a first upper surface of a first distal portion (annotated Fig. 4) of the process kit ring adaptor and a second upper surface of a second distal portion (annotated Fig. 4) of the process kit ring adaptor.  
Claim 3. The process kit ring adaptor of claim 2, wherein the first distal portion is opposite the second distal portion (annotated Fig. 4).  
Claim 4. The process kit ring adaptor of claim 2, wherein the first upper surface forms a first recess (space above 512 and below 511) and the second upper surface forms a second recess (space above 512 and below 511), wherein the first recess and the second recess are configured to support the process kit ring (Fig. 4).  
Claim 5. The process kit ring adaptor of claim 1, wherein the one or more lower surfaces comprise a solid planar central region (as discerned from Fig. 4 and 6) capable of interfacing with a vacuum chuck.  
Claim 6. The process kit ring adaptor of claim 1 further comprising a carrier body (elevated portion which includes 511) and contacts (vertical walls between 511 and 512 of first distal portion and second distal portion) secured to the carrier body, wherein the contacts comprise the one or more upper surfaces (Fig. 4).
Claim 7. The process kit ring adaptor of claim 6, wherein the contacts prevent movement (radial) of the process kit ring.  
Claim 8. The process kit ring adaptor of claim 6, wherein each of the contacts comprises a sloped sidewall (vertical) configured to allow the process kit ring to slide to a target position (seated on 51) at the one or more upper surfaces of the process kit ring adaptor (Fig. 4 and 9).  
Claim 9. The process kit ring adaptor of claim 1, wherein the process kit ring adaptor is configured to support a plurality of process kit rings (Sugawara discloses “focus rings,” Col. 6 Ln. 36).  
Claim 11. The process kit ring adaptor of claim 1, wherein: the process kit ring adaptor comprises one or more lift pin interfaces (513) that align with carrier lift pins (27) that are configured to lift wafers; and the process kit ring adaptor is configured to avoid interference with process kit ring lift pins (28) that are to lift the process kit ring off of the process kit ring adaptor (Col. 6-7 and Fig. 4).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sugawara in view of Rice et al. (US 2005/0122504).
	Sugawara discloses;
Claim 10. The process kit ring adaptor of claim 1 further comprising a carrier body (elevated portion which includes 511) (Fig. 4).
Sugawara does not recite;
Claim 10. The process kit ring adaptor of claim 1 further comprising pads secured to the carrier body, wherein the pads comprise the one or more lower surfaces configured to interface with the end effector to avoid movement of the process kit ring adaptor relative to the end effector.  
	However, Rice discloses a transport system comprising a substrate carrier (105) comprising a carrier body (middle section) and an end effector (101), and further teaches pads (109a and 109b) secured to the carrier body comprise the one or more lower surfaces configured to interface with the end effector to provide kinematic coupling and avoid movement relative to the end effector (Par. 0021-0022 and Fig. 1).
Therefore, in view of Rice’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Sugawara’s process kit ring adaptor to include one or more pads to comprise the lower surface to provide kinematic coupling to the end effector.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sugawara.
Claim 12. Sugawara discloses the process kit ring adaptor of claim 1 comprises a gap (Col. 9 Ln. 17), a flat surface (516, where a vertical component of 516 is understood to be a flat surface), a beam (light) of a sensor (36) is to detect the flat surface (Col. 8-9 and Fig. 4).
Sugawara does not recite the gap between is between an inner sidewall of the process kit ring and the process kit ring adaptor.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have relocated Sugawara’s gap to be between an inner sidewall of the process kit ring and the process kit ring adaptor so that the process kit ring would easily slide onto the process kit ring adaptor.  It would have been further obvious to one of ordinary skill in the art at the time the invention was effectively filed to have relocated Sugawara’s registration feature to the process kit ring since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
With respect to the limitations that have been cited as invoking 35 U.S.C. 112(f), the structures cited in the art of record as disclosing or teaching these limitations are either structurally similar to the respective structure cited by Applicant in the Specification or perform the same claimed function.


    PNG
    media_image1.png
    1205
    905
    media_image1.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 8, and 10-11 of U.S. Patent No. 10,964,584. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the cited claims.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,964,584 in view of Sugawara. 
Claim 9. Claim 1 of U.S. Patent No. 10,964,584 does not anticipate the process kit ring adaptor is configured to support a plurality of process kit rings.
However, Sugawara discloses “focus rings,” Col. 6 Ln. 36).  
Therefore, in view of Sugawara’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified U.S. Patent No. 10,964,584 to include the limitation the process kit ring adaptor is configured to support a plurality of process kit rings so that more than the process kit ring adaptor could support more than one process kit ring.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD P JARRETT/Primary Examiner, Art Unit 3652